Citation Nr: 0513444	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic 
dermatological disorder of the feet.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1995 to October 
2000.  She is also a military spouse and her post-service 
clinical records have been found under both her name and that 
of her husband.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

During the course of the current appeal, the RO granted 
service connection for and assigned a 10 percent rating for a 
gynecological disorder characterized as cervical dysplasia 
with dysmenorrhea; and granted service connection and 
assigned a noncompensable rating for what was initially 
characterized as "sinusitis."  

The RO subsequently reviewed those issues, and increased the 
rating assigned for the gynecological disorder to 30 percent.  
It also revised the disability previously characterized as 
"sinusitis" to reflect "sinusitis with headaches," and 
assigned a 10 percent rating for that disability.  The 
veteran specifically indicated she was satisfied with those 
ratings and they are no longer part of the current appeal.

Since the RO continued to deny her claim for what had been 
initially claimed as a "bilateral foot disorder" [which was 
later clarified by the veteran as specifically for "a 
dermatological disorder of both feet"], the only remaining 
original pending appellate issue was that shown on the front 
cover of this decision.

In a VA Form 21-4138 filed by the veteran in June 2004, she 
indicated that she wished to continue her pending appeal on 
the issues of "migraine headaches" and a skin disorder of 
the feet.  It had not been explained in detail, and thus 
remains unclear that she fully understood that service 
connection for "headaches" [albeit not specifically 
"migraine" headaches] had already been granted as part of 
the revised characterization of her sinusitis at the time of 
the increased rating.

However, she was further contacted by VA regarding a possible 
personal hearing and asked for a VA Form 9, a Substantive 
Appeal on the two remaining issues [dermatological disorder 
of the feet and migraine headaches].  As documented by a VA 
Form 119 dated in December 2004, the veteran indicated that 
she no longer wanted to continue either appeal.  However, 
when she was subsequently asked to provide this statement in 
writing, as required by pertinent regulations, she did not 
further respond and did not appear for a hearing scheduled at 
the RO.

The Board concludes that there is no official pending appeal 
on the issue of "migraine he aches" absent a Substantive 
Appeal or something comparable to or in lieu of a VA Form 9.  
However, since she has not rendered, in writing, her 
intentions with regard to the dermatological disorder of the 
feet, that issue remains on appeal. 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran first demonstrated a chronic skin disorder of 
the feet in service which has continued since service.


CONCLUSION OF LAW

A chronic dermatological disorder of the feet was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2003).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which she seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 
38 C.F.R. § 3.304 (2004).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

In the most recent Court opinion and associated final rule 
relating to 38 C.F.R. § 3.304, effective May 5, 2005, [and 
applying to all claims which were pending on or filed after 
May 4, 2005], the regulation governing the presumption of 
soundness and aggravation is revised and amended to conform 
to the Federal Circuit Court in Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), to require that VA, rather than the 
veteran bears the burden or proving that the disability at 
issue preexisted entrance into service and that the 
disability was not aggravated by service before the 
presumption of soundness on entrance onto active duty may be 
rebutted.  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

A review of the clinical information in this case sustains 
that there is no history or other reference to the veteran 
having had any skin disorder of her feet prior to service nor 
is there any such notation at entrance.

Service medical records show that on repeated occasions she 
complained of skin problems of the feet and was treated with 
a variety of topical medications and other treatment 
regimens.

In November 2001, the veteran was seen at a military facility 
with complaints of  skin problems involving the heels of her 
feet.  There was excessive dryness with tender skin on both 
heels.  This particular exacerbation had been occurring for 
about 8 months.  It had gotten worse in the prior 2-3 months 
and which she had been using topical medications.  It was 
felt that she might have a possible foot infection.

Later in November 2001, examination showed the skin on her 
heels to be thickened and dry with fissures.  There was no 
heat, discharge or edema.  It was recommended that she soak 
her feet in warm water and apply Vaseline as required, twice 
a day, and then wrap in saran wrap.  She was to call if her 
heels did not get better in 1-2 weeks.

The veteran provided a written statement to the effect that 
the skin problems involving both feet had first been 
demonstrated during basic training and that the situation 
seemed to come and go in severity but was always present in 
some degree. 

On VA examination in June 2003, the veteran complained of 
continued problems with the skin of her feet.  The skin 
remained very dry, a problem she said she had first noted 
while in basic training in 1995.  The dryness was primarily 
on the base of the heel.  She reported this in service and 
was never given a definitive diagnosis but was treated in 
service.  She said the condition had remained virtually the 
same since then.  She had a constant dryness to the outside 
border of the heels of both feet, and when this was present, 
it was usually associated with some peeling of the skin which 
was causing her to have some moderate pain when walking.  She 
was not receiving special treatment except for skin oils.

On examination, there were signs of foot dryness and some 
callous formation on the external border of both heels.  
There was some mild fissuring but no swelling or apparent 
infection.  The examiner opined that he skin condition was 
not "caused by any event that happened during service" and 
was a kind of skin dryness and fissuring that she was 
probably going to develop it whether she was in service or 
not.

Analysis

The Board would note that there is no evidence of any pre-
service skin problem involving the veteran's feet, and she is 
thus entitled to the presumption of soundness in that regard.  
There is clear-cut and uncontroverted evidence that she began 
to have dryness and cracking in her heels while in basic 
training and that she continued to experience similar 
symptoms throughout service, during which time she received 
palliative but not curative treatment.  On outpatient reports 
and VA examinations shortly after separation from service, 
she continued to have dry skin on the edges of both heels as 
well as fissuring and callous formation with some tenderness 
and moderate pain on use.  

While a VA physician had opined that she would probably have 
developed such a skin problem whether she had or had not been 
in the service, this is not the standard and/or criteria for 
service connection.  More relevantly, she did not have the 
dermatological disorder prior to service, first demonstrated 
it therein, and has continued to have it as a chronic problem 
since service, all of which raise a doubt which must be 
resolved in her favor, and service connection is warranted.


ORDER

Service connection for a chronic dermatological disorder of 
both feet is granted. 


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


